Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 07/31/2018, in which claims 
1-19 are considered below.
                                                    Allowable Subject Matter
Claims 1-19  are allowable in light of the prior art of record.

EXAMINER'S AMENDMENT
      	 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Daniel Schneider (Reg. No. 68,276).
The application has been amended as follows: 
The claims:
1.	(Currently Amended)	A satellite dispenser, comprising:
a dispenser body defining an interior cavity configured to receive a payload, wherein the dispenser body comprises:
one or more side panels, the one or more side panels respectively comprise carbon fiber reinforced polymer composites and a honeycomb core; and

a composite guide rail comprising a groove configured to receive at least a portion of the    payload, wherein:
the composite guide rail has an orientation that substantially aligns a longitudinal axis of the groove with an ejection axis of the dispenser; 
at least one of the one or more corner pieces covers an exterior profile of the composite guide rail to provide a rigid exterior to the satellite dispenser; 
the at least one of the one or more corner pieces is attached to an outer surface of at least one side panel; and
the at least one side panel is attached to an outer surface of the composite guide rail, the outer surface of the composite guide rail corresponding to a side of the composite guide rail that opposes a side of the composite guide rail comprising the groove configured to receive the at least the portion of the payload.
2.	(Original)	The satellite dispenser of claim 1, wherein the composite guide rail is included in a set of four composite guide rails, each located at a corresponding edge of the interior cavity.
3.	(Original)	The satellite dispenser of claim 1, wherein the composite guide rail defines in part the interior cavity.
4.	(Original)	The satellite dispenser of claim 1, wherein the composite guide rail comprises part of the structure of the dispenser body.
5.	(Previously Presented)	The satellite dispenser of claim 1, wherein the dispenser comprises four composite guide rails arranged in a rectangular array and the dispenser body comprises four side panels each bonded to two adjacent ones of the composite guide rails.

7.	(Original)	The satellite dispenser of claim 1, further comprising a pusher plate assembly at an end of the dispenser opposite a door opening of the dispenser body, wherein the pusher plate assembly includes a pusher plate comprising a protrusion that extends at least in part into the groove of the composite guide rail.
8.	(Original)	The satellite dispenser of claim 7, wherein the dispenser includes four composite guide rails, each at a corresponding location within the interior cavity, and the pusher plate includes four protrusions, each extending at least in part into the respective groove of a corresponding one of the composite guide rails.
9.	(Original)	The satellite dispenser of claim 1, wherein the composite guide rail is fabricated at least in part by laying up layers of pre-impregnated carbon or other fiber reinforced fabric on a mold having a shape associated with the composite guide rail.
10.	(Original)	The satellite dispenser of claim 9, wherein the mold defines the groove of the composite guide rail.
11.	(Previously Presented)	The satellite dispenser of claim 1, wherein the composite guide rail comprises substantially orthogonal outer flanges joined by central lobe that defines the groove.
12.	(Previously Presented)	The satellite dispenser of claim 11, wherein each of the outer flanges is bonded to an associated side panel comprising the dispenser body.
13. 	(Previously Presented)	The satellite dispenser of claim 1, wherein the composite guide rail comprises carbon composite laminates.

15.	(Previously Presented) 	The satellite dispenser of claim 1, wherein the composite guide rail comprises a silicon carbide.
16. 	(Previously Presented)	The satellite dispenser of claim 15, wherein: 
the composite guide rail further comprises a plurality of layers comprising carbon fibers; 
the silicon carbide is disposed on top of the plurality of layers; and
the silicon carbide forms a surface with which a rail on the payload interfaces, wherein the rail on the payload forms at least part of a profile of the payload.
17.	(Previously Presented)	The satellite dispenser of claim 16, wherein: 
the satellite dispenser further comprises one or more side panels; and
the one or more side panels comprise carbon fiber reinforced polymer composites.
18.	(Previously Presented)	The satellite dispenser of claim 17, wherein: 
the honeycomb core comprises phenolic impregnated aramid honeycomb cores.
19. 	(Currently Amended) 	The satellite dispenser of claim 1, wherein the honeycomb core comprises an aluminum honeycomb.

CONCLUSION
       Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO official fax number is 571-272-8300.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642